OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                   AUSTIN
GROVER SELLERS
ArrIORNE”GENERAL




 Bonor6ble V. B. Coer
 county At tommy
 BUM0 county
 JobMao   city, Texas
 Dmr Blrr




               %a or 6bout
       W45, A. D. Fwha
       lMdM6rcyprea8
       Fuch8 vent
       land that be



                                                  Of thr, Pder-




                       fo0 It anem t,o w la whether or
                       lea RLver 1s a onlgable strepa
                       15, then, b6u f6r ere people al-
       lowed to go on t&t bank of m6lu river, end still
       be VlthlO the liar@ twlka.  IQ other vor4s vould
       tbbsn psople h6ve the right, lf the Fwiern6ler
       R iver1 sr vr vlg 6btol6 g o up M a & un th eltr a =
       00 rtffitavr*~
           .          led and fleh, mad be poteeted    updbr
       tbs   law.”
 Hooweble     V. 8. Ooer, page 3



              You ere aormat                 in ltetieg
                                         that it ie tkece88apj   t0
 QefxmfDe     Vhather        or    not   the River 18 arr0Igabj.e at
                                                 Pedeme~ee
tb Place Of the alh%ad treepare.       If It im not, the bed of
the river 1‘ QvrrSdby the OYOBFIof leod on eaah ride of the
river.   Thdr    RrQWrtY  lfM* e%tOnd to tbe’  mId6l.e of the
           Stat&,‘V, Orub‘t‘ke 117 Tef. 53 ?97 S.U. PLi?, -my
:?%i~‘ot~,    l=’ Tex. pl3, 5b S.W. (36) 458.

             ID. Twae a etream rrnf be aevIg&ble In lav vlthout
betag aevlgebb In feat. Lf a 8trmm he en everege vldth of
3b feet betv88llr It8 bMk8 from it8 mouth up to lrry given point,
euoh portion of t& etreem I8 aavl@ble IQ lev lo d’th apar-      t
tfOl3 Qf it8   b8tl belOryl8 to the btate.  Artfele 53OP, vepaoo.te
Anaotated Cl.*11 Stetutee,     34 Tax. Jur. 86.

            Uhother or not the pub118 her a right to fleh from
the be&m of e etetutory    navlgeble ltream depeabe w vbee the
orIgIeelL’graet vae’w.      If tba orlgleal   grant wee reed8 efter
Jammr~ 30, 1840 (2 O-1(8        IIve ln,  Article 1, Veraoe’e
A&notated ClVIl Statuter)   the aomon lav rule lppllee.     tlk&er
that lev riperlam   owner8 own to the vetere edge or vlthlo e
foot or two of ft.    City of Auetllr v. Hell, 93 Tex. 591, 57
B.Y. 563 St6te v. R. R..JOaee”O?avel Co., (Clv. App.) 175
s.u,   (Pdj   739,   aft”,        180 8.~.      (Pa)      144.   -
            If the aIgIee1 graat vae We prior to Jeauary 00,
1840, the clvll lev agpllee an& thv rlgbte of the preeent
ovnare to the land greated met be QetermIaed eccoralmg to
thm rule8 of the civil     lam. Miller v. bteerlah,     131 Tex.
348, 49 a&. (?a) 404, 85 A.L.R. 451.       see &atoeIo Court of
Civil Appeal8 held ie Diaoane v. Keeraa,      192 S.Y. 603, tht
it we not a treepeee to fieh aad camp 011 the benke of e eevl-
gable etream effeated by the ebb. luQ flov of the tide, where
the la& a$joinsnR the ltream vae arigleelly       granted la 1833,
vhIle tb8 civil    Xev caotrolled. Of oouree, the Pedernelee
R iver 1 8no tlffeoted by the ebb aad fbn      Of the tide.   T&B
oe1y vey ve tea eaever your queetlon ee to vhetkr        or sot the
-     rule appllee   to eevigable river8 aot lffecteU by t;he ebb
aad flou of the tide, vbere‘tbe       ante adjoinlag the rfver
yore -de pior      to Jenurrry PO, 1EJ0, I8 to Quote t0 PU vhat
th court* b6ve said on the qW*tlQh         The PQlnt Ia* MvW
beea defloitely    dealbed in %%a* and You @eee 8‘ to “lut
tb Suprem cowt vi11 evsatuell~        hold I8 e8 iW& 88 Oure*
          IO Diversloo Leke Club v. HeStb, 126 Tax. lPg, 86
8.W. (ra) 441, th StlpmlB Caurt llafdr

           %eceu*e of the ltete~e     ovnereblp of the bed*
     of ltetutorf nevlfgeble etreeme and of their benke
     trp to the llae as above defined, the publicmey
     U‘a thefr  bad‘ urd their  butk‘ up to such lfae
    for fiehbg.     BeJana thtlI&,        ualeeet&e    rule
    of the clvll Zru ie lpplfeb, they beg, no right to
    go without t& eomeat of the ri            I&a lend.oliosr .
    li&rln v. Sutherleail,   74 neat.   5 87 , ?41 p. 338,
    43 AJd.     %Wt  hrahaa ha Water and Uatsr Righte,
    vol. 1. pa 659, 661, 663~ 11 R.C.L. p. 1033.
          %bith refereaoe     to the olvll,      lev,   Fern&m
            *By the aid1      l8v tha   public     ~u)dof tht3
    Zi     of e   river   v8e part of the law of eetloae,
    just es thet of the rlww lteelf.9  IrcricehexPe
     Watw aal Ueter Rlahte, vol. 1, p. 669. Otm
    of thm lava of the PartIdea provldaea *Aad although
    the banks of rivers     are, 80 f8r as tbelr oukierebIp
    1s conaernetl,   the pomrty    aT thoee vhoee leads
    iaclude them, oevertheleee,     everpeS# be8 e rfght
    to use them, by mowlag hle veeeele to the trees,
    by repalrlag his ehlpe er& hle ulle       upon thes,
    aad by l~&iag hte ukaraba6tliee there;     ema flelew-
    aam have tbc right to deposit their fish aad eel1
    tbeu, srrd dry tbelr mete there, and to uee eel&
    beaks for every other purpose IIke those vhQh
    appertain   to the oelllng ad the trade by vhIah
    thuy live. * Ias State Pa&ties       (CAX.   1931),
    prt III, title XXVIII, lav,vT, p* 8n.
          Wit3 civil   law rule is, we thluk, mm% fevor-
    able to public 0vnerebQ then ia lwa wp r Ia te    to
    OUTc0Pdttiotke,    eata there Is 00 maaieeIty  for it*
    agpUaat;on,     ta view of article  5303 bab ths aon-
    etru&im      vk&uh bee beea gf~em to thrrt el’t%Qk.
          nnrS question uader coaeldera,tioe is ooa-
   tro;2bd, as far as iaeloeed let@ Is coacerasdc b?
   ~tlcle    3.377 of the Pea81 Cede (a* •=~t3~ #&
   ht.    of ths 41et Leg., lmt Called swr    PO     0
 a9 1% U &¶ Cellad Sees. p. 41, 0. 96 (Vernoa*e
 ke* P.C. wt. 1377)). vhiah prohIbIte huntleg or
 fishing W     th itraloeed land of aaotber without
 hi* ao-nt    muI dnflnes Ineloeed laad es lsad vbicb
 IS i~loeed  by fence or partly by fame aad pmrtly
 b7 wtoc or stream.     This statute pohlblte  the
 publie from wfn6 for fIeJalngthe beaks of e
 *trw    abow the line betveen publfa aed private
 BwlrreW vhem t;)w banks era vIthIa iawlo~d
 xwem%eee aa by It deflrurb.
         “Whet hem beea rid   about the rl#at    af the
 ooblic to u8e t&e beak6 a fltr uime
                                   ior fishfag
 b e,  0s  a o uma   no,mwa tlea    lgplioation
                                        l          to the
 burta of the MedIne river,      80 lvag ee then are
 submerged by the water of Mvereton Lake. we
 flad no euthorIt7 for holding t&et the publia bnre
 as ea ILDl)ider&tto the right to flah la Dlverelon
 lakearfghttoueethebenkaoftheWu,uba
 It I8 our aplnion t&t ther have no such right.
Tbre are tw bdul of the lake, either luperflalel-
ly or ~ologiaall?,       aompw~ble to the m           of a
river.     The water o? the lake wsely reechee len4
owked by plalatlff In errer at ea elevetloa           vary-
Iqg vith the qtaentlty of veter held tm the rear-
oolr . It It be aaid that the land badming             the
water of the la&e oonetltutee        the banks of the
leke, tbea vkwre Is the top of tba banlte,cud tit
vmld wrk the outer beaMu?~ of the land that
the publfc 6ould we es banks for flrhiagf
~tbermore,       the tree of plaIntIf% in errm’e fart
xaetl (t&e    Is, the lead aajolisfng but wt belov
tbtt water of the lake) for ~fI8Mn6, vlthcwt Its
eoaeeat, ie pmbiblted       by artisle    137’t ef the W-1
c&e ahova bieaaeed,        es that rvrd la Inaleeed
pazlt4 by fsme aaH party by the water of tha leke.
       “It I* wt ae4aeeury la tble aawe to decide,
urd w 60 8kt3t 8wide,  whether the rfithte of thm
p r r b lia                fltrwaee La thfo sta te
         to ~88tht, b euko e
v-p *tb sya r e
              bardem  by grwts   ea de~
                                      ta @ eSW-
                                             x
;* o ~M WIOW emwre%gnt3 a r e  Inr o j
                                     x wmo t flu-
ier*at    fry -8 rights of the publie b8reIa dster-
olwd,      (cphs greata vhI.oh DIVereI@n Lake todme
Hoaoreble V. 8. Ooer, m                            5



         w*e made by the etete crubeeqwat to UIbO.) dad
         00 OP~~oP i@ intended to be e~eeeed     ee to vhet
         Use mY be mwfe la emw%ency, or la ot&r airam..
         et*acee, of the bank8 of navlgeble etreemc by per-
         eon8 en%e%ed In cseenerclel aevlptloo.*
                  In    the    recent         Oe86 OS        State v. R. E. Jenee *eve1
CO., (cl+. &P.)             175 8.u. (%a) 739, vbich vee &filmed by the
9upllem 0-t              in HeWrele V. stw,    180 83. (9-a) 144, m
Auetia    Couvt         of Civil Appeele aaid:
                  “APPelknt8             point8         3    end     3     invOlvO th0
     rlght8            &et8 end the City, ee ~p~ewnte-
                       Of    tla8
     tiwe of the public or Otherwlec, to en .eMmOt
     or unltude       upan the eeuth benk of the river
     ebove the b0-q         111~. The State*e coatentloa
     fo r luch earsmeat or e&rvitude ie pcdioeted         upon
     IAVE 6 end 7 OS Title 38 of the mrtlae           (0~
     ta‘full    ln’th6 Qrubetelte-opluioa   OS thie col#rt*
     rri,8.U. 537, at pa%88 5p8, 5B), vhlch port&e
     th 8t,  llthougb the bonke of rlvere. bcloog to the
     ovaer Ot the edjoinlng eetete,       ‘aevertheleee,
     every mea my mke iMe of them, to feetea his
     vu8881 to the tree8 th& &rou t&re,    62 to refit
     hllre8M1,    Or to put hfe uile w rarahrodlee
          . s0 rieh8~a MY put erd 88~0~0 th8ir
     tleh fapl Me   t&are, aad dry thblr rmte, or mlm
    PM of the booka for all other likr, Purpoeee,
     vhiah eppertela  to the art or tsede, by vhlch
    they live* (Zav 6); md that,     although truer grov-
    lo&gon the beta8 am the property     of aad my be
    out dova by the rip%rlur ovnere,    *yet, ii at tha
    tl.e@ they ere about to eut them dovn, they    riad
    any veewl Seeteaed, or about to be feetuned to
    euch trees, they aua a0t 2neeedletely cut them dawp
    othervime  they vould irrter?ere with the rtiht
    which every man has to uee the be&e of rlvere, *e
    ie ebwc eeid, but if tbere 18 no V8886tl feetemd,
    n~r about to be fastened to eueh tree8 W ew 0114,
    tba     my my  be cut  dova  and cowerted t,o the
    ovner’e            law      (hv     71.       The       Pertidee         wre   in   forae
    ~a tdetieo in 18350              above.    whether
                                              Orubetelre           ce8e,
    -88    ~OV~~~MIIMW bWtl ia *Wj V*Y *dIfied    O*
    *&apt&*                 la thle State W fla It y-008-J                                  to
    cbne~d~,                for reeeooa Stat88 belo*-
sotmeble V. B. Goer, pege 6


          The foregolag la the beet emwr   ve aen in you to
your iaquiryet  thfe tlm, and ve trust that it vi f 1 be OS
leeieteace   to rota.
                                      Very tru27 pure
                                 AlraanrQRUUULWTHUr




                                                              APPROVED



                                                        c)
                                                               OPINION
                                                          .:IsJ#